Order entered February 3, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00567-CR

                               DERIC WILLIAMS, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 5
                                  Dallas County, Texas
                          Trial Court Cause No. F-1213693-L

                                          ORDER
       The Court GRANTS appellant’s January 30, 2015 motion to extend time to file his brief.

We ORDER the appellant’s brief received on January 30, 2015 filed as of the date of this order.


                                                     /s/   ADA BROWN
                                                           JUSTICE